Title: To James Madison from John Mitchell, 10 March 1806 (Abstract)
From: Mitchell, John
To: Madison, James


                    § From John Mitchell. 10 March 1806, Paris. “Since I had the Honor to Acknoledge the receit of your Letter covering Me a New Commission for the vice Agency at Havre, Nothing has passed at that port worthy of Notice, the Port continues to be blockaded by the British, and the Town abandon’d by the former Inhabitants.
                    “I now beg leave to Notice to you a Decree of the 24 feby. imposeing a Duty of 60 francs ⅌ quintal deciml or 0 f. ⅌ 100lb on all Cotton imported, and a prohibition of all cotton Goods—a second of the 6 March, imposeing the Dutys as at foot—this does not include the Duty on consumation or Excise. You will percieve that there is a great dimunition when the Article is imported in a french Bottom—the difference is more than the freight of the Article, Which must deprive Us of all Carrage on those Articles—to save this Duty is one reason perhaps Why some french Citizens have by means of their Correspondents in America contrived ⟨to⟩ put their Vessells under our flag ⟨&⟩ on their Arrivein⟨g⟩ with Tobacco ⟨or if?⟩ they Manage by previous declaration ⟨at⟩ the Custom ⟨h⟩ouse to have a dimunition on the Dutys.
                    “To deprive this class of Vessells of the Advantage they posess over the truly American Bottom, I would beg leave to suggest to you a Law, to deprive evry Ves⟨sell⟩ of a Register or Sea Letter on her return to the U.S., whe⟨re⟩ it could be proved that such Vessells Cargo paid less Du⟨ty⟩ in france than simular Goods pay ⅌ American Bottom⟨s,⟩ as it Appears to me to carry a proof that such Vessell alth⟨o⟩ sailing Under our flag is bona fide French property.
                    “At a very little expence and trouble I am Convinc⟨ed⟩ the American Agents at the different ports m[a]y Obtai⟨n⟩ from the Custom House this information. Th⟨e⟩ Consignee or Owner together with the Broker of his Cho⟨ice⟩ will no doubt take pains to hide all such entrys; Bu⟨t⟩ I presume alltho there is a formal Decree Nominateing the Ship Brokers & interpretors, was it required, this Goverment would Admitt of the Consuls to appoint a Confidential Clark to Accompany the Captain and raport His Vessell & Cargo, And sign the declarati⟨on⟩ at the Custom House, and for which the Consuls charg⟨es⟩ should never exceed that of the Sworn Broker and interpretor. This Measure would also preven⟨t⟩ many dificulties that Arrise from the Negligance And ignorance of the Ship Brokers. Excuse Sir, the Liberty I take in suggesting this to you.”
                    Adds in a postscript: “As yet I have not received my Exequatur for my new Commn. None have yet been granted.
                    “As Mr Barnet has named as I formerly mentiond His Sub Agents at all the ports depending on Havre, from Him only can you receive the reports of entry &c none being made to Me.”
                